Exhibit 10.38

 

BURLINGTON NORTHERN SANTA FE

1999 STOCK INCENTIVE PLAN

 

INCENTIVE BONUS STOCK PROGRAM AWARD AGREEMENT

 

This Agreement (“Agreement”) was made and entered into this 16th day of
February, 2005 by and between Burlington Northern Santa Fe Corporation, a
Delaware Corporation, (hereinafter “BNSF”) and

 

[Employee’s Name]

 

an employee of BNSF or one of its subsidiary companies (hereinafter “Employee”).

 

W I T N E S S E T H

 

BNSF has adopted the Burlington Northern Santa Fe 1999 Stock Incentive Plan (the
“Plan”) for Burlington Northern Santa Fe Corporation and Affiliated Companies.
The purpose of the Plan is to attract and retain salaried employees possessing
outstanding ability, to motivate salaried employees to achieve the growth goals
of BNSF by making a portion of their total compensation dependent on the
accomplishment of these goals, and to further the identity of salaried employees
of BNSF and its subsidiaries with the interests of the BNSF shareholders by
increasing the opportunities for these salaried employees to become
shareholders.

 

WHEREAS, the Compensation and Development Committee (“Committee”) of the Board
of Directors wishes to encourage superior performance by the Employee by
granting Employee an award of Restricted Stock as defined in the Plan;

 

WHEREAS, the Employee understands that this grant is to help such Employee to
achieve share ownership goals as may be established by BNSF and agrees to attain
such goals; and

 

WHEREAS, the Employee desires to perform services for BNSF and to accept said
grant in accordance with the terms and provisions of the Plan and this
Agreement;

 

NOW THEREFORE, BNSF grants to the Employee # of shares shares of Restricted
Stock subject to vesting at the end of the Restricted Period, which is
February 16, 2008.

 

BNSF and Employee hereby agree that this Award of Restricted Stock shall be
subject to the following terms, conditions and restrictions:

 

1. §83(b) Elections. The Employee shall not make any elections to which he or
she may be entitled pursuant to §83(b) of the Internal Revenue Code, as amended,
that is to elect to



--------------------------------------------------------------------------------

recognize income on the date of this grant.

 

2. No Assignment. The Restricted Stock shall not be sold, pledged, assigned,
transferred, or encumbered during the period the stock is subject to
restrictions. The Restricted Stock shall not be permitted to be used in payment
of a stock option exercise for a period of six months following the lapse of
restrictions.

 

3. Stock Left on Deposit. Each certificate of Restricted Stock awarded hereunder
shall be registered in the name of the Employee and left on deposit with BNSF
with a Stock Power endorsed in blank during the Restricted Period.

 

4. Stockholder Rights; Termination. The Employee shall have the right to receive
dividends paid on the Restricted Stock and to vote such Restricted Stock during
the Restricted Period. Subject to paragraph 7, all such Restricted Stock is
subject to forfeiture upon retirement or termination of employment for any
reason other than death, Disability, or termination by the Employer other than
for Cause. In the event of an Employee’s Date of Termination due to death, all
restrictions shall lapse. In the event of an Employee’s Date of Termination due
to Disability or termination by the Employer other than for Cause, the
restrictions shall lapse on a proportion of the Award outstanding prior to
termination and the balance of the Award shall be forfeited. The employee shall
have such further rights as described in the Burlington Northern Santa Fe
Incentive Bonus Stock Program.

 

5. Payment of Tax Liabilities. The Employee agrees that BNSF or its subsidiaries
may require payment by Employee of federal, state, railroad retirement or local
taxes upon the vesting of this Award. Employee may use cash or shares to satisfy
tax liabilities incurred, provided that if shares are used, shares from this
Award may be used only to an amount equal to the Supplemental Federal Income Tax
Withholding Rate as established by the Internal Revenue Code and any additional
amount due must be satisfied by use of attestation of ownership of other shares.

 

6. Change in Capitalization. In the event of a change in the capitalization of
BNSF due to a stock split, stock dividend, recapitalization, merger,
consolidation, combination, or similar event, the aggregate shares subject to
the Plan and the terms of any existing Awards shall be adjusted to reflect such
change, pursuant to the terms of the Plan.

 

7. Change in Control. If a Change in Control as defined in the Plan occurs while
an Award of Restricted Stock remains outstanding under the Plan, all
restrictions shall lapse and all Restricted Stock shall be fully vested.

 

8. No Right of Employment. Nothing in this Agreement or in the Plan shall confer
any right to continue employment with BNSF or its subsidiaries nor restrict BNSF
or its subsidiaries from termination of the employment relationship of Employee
at any time.

 

9. No Violation of Law. Notwithstanding any other provision of this Agreement,
Employee agrees that BNSF shall not be obligated to deliver any shares of Common
Stock or make any cash payment, if counsel to BNSF determines such exercise,
delivery or payment



--------------------------------------------------------------------------------

would violate any law or regulation of any governmental authority or agreement
between BNSF and any national securities exchange upon which the Common Stock is
listed.

 

10. Conflicts. In the event of a conflict between the terms of this Agreement
and the Plan, the Plan shall be the controlling document.

 

11. Terms. The capitalized terms used herein shall have the same meaning as set
forth in the Plan.

 

Anything herein contained to the contrary notwithstanding, this Agreement shall
cease to be of any force or effect unless executed by the Employee and delivered
to the Secretary of BNSF by March 31, 2005. Electronic acceptance of this
agreement on or before March 31, 2005, shall constitute delivery to the
Secretary of BNSF.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BURLINGTON NORTHERN

SANTA FE CORPORATION

LOGO [g55938image008.jpg]

Secretary

 

Click Here to Accept Award Agreement

 

Employee